DISMISS and Opinion Filed May 11, 2016




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00302-CV

                 IN THE INTEREST OF J.M.M. AND S.R.M., CHILDREN

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-14-01387

                            MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Schenck
                                  Opinion by Justice Francis
       Before the Court is appellant’s motion to dismiss the appeal. Appellant has informed the

Court that she no longer wishes to pursue the appeal. Accordingly, we grant appellant’s motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE

160302F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE INTEREST OF J.M.M. AND                     On Appeal from the 303rd Judicial District
S.R.M., CHILDREN                                  Court, Dallas County, Texas.
                                                  Trial Court Cause No. DF-14-01387.
No. 05-16-00302-CV                                Opinion delivered by Justice Francis.
                                                  Justices Fillmore and Schenck participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Wayne Mendenhall recover his costs of this appeal from
appellant Lisa Mendenhall.


Judgment entered May 11, 2016.




                                            –2–